Oi-ieistiaNSON, J.
(concurring). I concur in an affirmance. Under § 6624, Comp. Laws, 1913, the value of insured real property is fixed; in case of a total loss, the insurer is liable for the payment of the value so fixed; and he cannot assert as a defense that the property destroyed was or is of less value than that stated in the policy. In other words, under this statute (unless he was induced to overvalue the property in the policy as a result of fraudulent representations by the insured) the insurer, in case of a total loss, cannot avoid liability for the full amount stated in the policy by showing that the property was or is of less value that that stated. Wood, Ins. § 41; 26 C. J. pp. 354, 355; 14 R. C. L. pp. 1305, 1306.
Whether § 6624, supra precludes the insurer from asserting as a defense that he was induced to overvalue the property in the policy as a result of fraudulent representations on the part of the insured need not be determined in this case. The policy in suit was based upon a written application signed by the plaintiff. Such application contained a description of the premises to be insured and a statement of their value. The case was submitted to the jury for a special verdict. In response to specific questions in such verdict, the jury found that the plaintiff did not sign the application for insurance with any “intent to misrepresent the facts and deceive the defendant company.” Such finding has ample support in the evidence. ' ■